Citation Nr: 0737560	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition.

2.  Entitlement to an initial schedular rating in excess of 
10 percent for left knee condition with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1978 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
service connection for a left ankle disorder and a left knee 
disorder.  Upon review by a Decision Review Officer (DRO) in 
November 2004, service connection for a left knee disorder 
was established with an evaluation of 10 percent effective 
January 6, 2004.  The veteran then disagreed with the 
assigned rating for the left knee.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected left knee disorder, 
the Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In August 2004, the RO received the veteran's TDIU claim. In 
a March 2005 rating decision, the RO granted a TDIU, 
effective from September 27, 2004.

In November 2005, the veteran presented personal testimony 
during a hearing before a DRO at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits and applies to this 
remand.

In a private medical record dated April 2006, it was reported 
that the veteran was in receipt of Social Security 
Administration (SSA) disability benefits.  However, neither 
the decision from the SSA awarding the benefits nor the 
medical records on which the decision was based have been 
obtained.  As such, VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).  Therefore, the RO should obtain the 
veteran's SSA records and the associated medical records and 
associate them with the claims folder.

It has been suggested that the left ankle impairment is 
caused by the veteran's other service connected disabilities 
of the lower extremities.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In the present case, the veteran service connected for a 
right and left knee disorder, and a right ankle disorder.  
The RO based a denial of service connection for the left 
ankle on a November 2003 VA medical examination in which the 
examiner was instructed to review only the right ankle.  
Obviously, examination of the left ankle is necessary.  A 
medical opinion is required before any determination is made.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The VCAA notice should advise 
the veteran of evidence necessary to 
establish service connection for the left 
ankle on a secondary basis.   

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for a left ankle 
disorder or a left knee disorder since 
June 2004.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the left ankle disorder, and 
to evaluate service connected left knee 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

Regarding the left ankle, based on review 
of the claims folder, and evaluation of 
the left ankle, the examiner is to 
provide an opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater), that the left 
ankle disorder is caused by, or is 
aggravated by the service-connected 
disabilities of the lower extremities.  

Concerning the left knee disorder, the 
physician should respond to the 
following: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion..  

Sustainable reasons and bases are to be 
provided for any opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




